Exhibit Valpey-Fisher Corporation Key Employee Bonus Plan For Fiscal Year 2009 Purpose of Plan To provide an incentive to those employees who have a major impact on the profitability of the company. Eligibility Must be a full time employee and be in continued employment of the Company for the entire fiscal year, unless a waiver of this provision is approved in advance of hiring by the Compensation Committee. In the event the Company is sold before the end of the year, the bonuses earned through the sale date would be prorated. Participants The plan participants will include the CEO and the Management Staff. Bonus
